T.C. Summary Opinion 2009-10


                         UNITED STATES TAX COURT



                    DAVID M. REDMOND, Petitioner v.
             COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 20004-07S.               Filed January 12, 2009.



     David M. Redmond, pro se.

     Chong S. Hong and James A. Whitten, for respondent.



        GERBER, Judge:   This case was heard pursuant to the

provisions of section 74631 of the Internal Revenue Code in

effect when the petition was filed.     Pursuant to section 7463(b),

the decision to be entered is not reviewable by any other court,

and this opinion shall not be treated as precedent for any other

case.


        1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code as amended.
                               - 2 -

     Respondent filed a motion to dismiss this collection case on

the ground of mootness, and petitioner objected.    Respondent

advised that all of the tax liabilities had been satisfied by

various offsets and abatements.   Petitioner objects on the ground

that he has not had the opportunity to address the underlying

merits of the tax, and he believes that he could show entitlement

to deductions that would reduce his tax liabilities.    A hearing

on respondent’s motion to dismiss on ground of mootness was held

in Fresno, California, on October 27, 2008.

                            Background

     Petitioner’s journey began with his attempt to file Federal

income tax returns showing zero tax and posing various reasons

that respondent found frivolous so that the returns were

rejected.   An example of one of the reasons petitioner advanced

for not reporting income is that only foreign income is taxable.

On some of the attempted return filings petitioner intentionally

did not place an identification number (Social Security or other

identifying number), and he contended that he was not required to

do so because he was a U.S. citizen.     For each of the tax years

2001 through 2004 respondent sent petitioner a letter advising

that his returns were being rejected, and petitioner persisted in

his position that the amounts he received (the amounts were

approximately $64,000 to $69,000 annually) were not taxable.

     In each instance respondent prepared a so-called substitute

for return for petitioner under section 6020(b) reflecting the
                                - 3 -

income that third-party payors had reported to respondent.     Each

time respondent prepared a substitute for return, respondent

mailed to petitioner a notice of deficiency setting forth the

amount of income and tax, and petitioner, in each instance,

received the notice of deficiency but failed to petition this

Court.    Because of petitioner’s failures to petition the Court,

respondent was able to assess the deficiencies.    Subsequently,

petitioner had some contact with respondent’s audit examiners,

and he attempted to convince them that his taxes should be abated

by some amount.    Respondent’s tax examiners did not consider

petitioner’s proffer sufficient.

       Thereafter, respondent advised petitioner of intended

collection activity for 2002 and 2003 income taxes and 2001

through 2004 penalties by means of a Letter 1058, Final Notice of

Intent to Levy and Notice of Your Right to a Hearing, issued

December 18, 2006.    Likewise on December 26, 2006, respondent

notified petitioner of the filing of a notice of Federal tax lien

by means of a Letter 3172, Notice of Federal Tax Lien Filing and

Your Right to a Hearing Under IRC 6320, covering 2001 through

2003 income tax and penalties for 2001 through 2004.    Petitioner

sought and was granted a hearing by respondent’s settlement

officer.    On July 2, 2007, petitioner submitted Forms 1040X,

Amended U.S. Individual Income Tax Return, for the years 2001

through 2004 showing his income, deductions, exemptions, credits,

etc.    The settlement officer advised petitioner that only the
                               - 4 -

2004 tax year was open for purposes of a refund or offset.    With

respect to the remaining 3 years, the periods for claiming a

refund had expired.

     Petitioner contended that it was respondent’s delays that

caused the periods for refund to expire and that he should

receive overpayments for the 2001, 2002, and 2003 tax years.     In

the final determination, the settlement officer advised that the

notices of lien would not be released and that collection

activity would go forward.   Petitioner was also advised that he

was not entitled to contest the underlying merits of the tax

liabilities because he already had that opportunity when he

received notices of deficiency, which he chose not to pursue.

Petitioner sought relief from respondent’s final determination by

filing a petition with this Court.

                             Discussion

     After the filing of petitioner’s petition, respondent

collected the taxes and penalties that were the subject of the

notice of lien filings and notice of intention to collect.

Accordingly, respondent seeks dismissal of this proceeding on

the ground of mootness.   Petitioner contends that he should be

entitled to present the merits of his “Amended Returns” and to

obtain relief in the form of overpayments or refunds of tax

collected.   Petitioner also claims that it was respondent who

caused the delay that resulted in petitioner’s being unable to

obtain refunds for the years 2001, 2002, and 2003.
                                  - 5 -

     The collection of the liabilities that are the subject of

this proceeding and respondent’s release of the lien obviates the

need to decide whether respondent can proceed with collection

and/or the need to address the lien filing.        See Greene-Thapedi

v. Commissioner, 126 T.C. 1, 8 (2006).

     In any event, petitioner would not be entitled to contest

the underlying merits of the tax liabilities for 2001 through

2004.   See sec. 6330(c)(2)(B).    Petitioner failed to timely file

meaningful returns and made arguments without merit, rather than

presenting substantiation for deductions, exemptions, or credits

to which he may have been entitled.        He played a cat-and-mouse

game with respondent, and the time periods for claiming any

credits, overpayments, or offsets expired while he played.

     It may be that petitioner could have shown entitlement to

additional deductions and/or an overpayment, but he chose not to

pursue respondent’s determinations of the underlying deficiencies

when he was confronted with the notices of deficiency.

     Accordingly, and in conformity with the Court’s

pronouncement at the hearing,

                                          An appropriate order of

                                  dismissal will be entered.